Exhibit 10.6

 

FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT
Dated as of January 10, 2006

 

This FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT (this “Amendment”) is
among B&G FOODS, INC., a Delaware corporation (the “Borrower”), certain
subsidiaries of the Borrower signatories hereto (the “Guarantors”), the several
banks and other financial institutions or entities from time to time party to
the Credit Agreement as lenders (the “Lenders”), and LEHMAN COMMERCIAL PAPER
INC., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

PRELIMINARY STATEMENTS:

 

A.                                   The Borrower, the Lenders, the
Administrative Agent and Lehman Brothers Inc., as Arranger, The Bank of New
York, as Documentation Agent, and Bank of America, N.A., successor by merger to
Fleet National Bank, as Syndication Agent, entered into a Revolving Credit
Agreement, dated as of October 14, 2004, as amended by the First Amendment dated
as of March 30, 2005, the Second Amendment dated as of September 9, 2005 and the
Third Amendment dated as of December 22, 2005 (such Third Amendment, the “Third
Amendment” and such Revolving Credit Agreement as so amended prior to the date
hereof and together with all Annexes, Exhibits and Schedules thereto, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement or, if
not defined therein, in the Guarantee and Collateral Agreement referred to
below);

 

B.                                     The Borrower requested that the Lenders
amend the Credit Agreement in connection with the contemplated purchase of
certain assets of the Grandma’s Molasses business by the Borrower or a
Subsidiary of the Borrower (the “Grandma’s Acquisition”) to, among other things,
provide for a term loan in an aggregate principal amount of $25,000,000 and
reduce the Total Revolving Credit Commitment to $25,000,000, and the Lenders
agreed to such proposed amendments, subject to the other terms and conditions
contained in the Third Amendment; and

 

C.                                   In connection with the Third Amendment, the
parties hereto have agreed to amend the Guarantee and Collateral Agreement,
dated as of October 14, 2004, made by the Borrower and the Guarantors in favor
of the Administrative Agent (together with all Annexes, Exhibits and Schedules
thereto, the “Guarantee and Collateral Agreement”) as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


1.                                       AMENDMENTS TO GUARANTEE AND COLLATERAL
AGREEMENT.  SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 2
HEREOF, THE GUARANTEE AND COLLATERAL AGREEMENT IS AMENDED AS FOLLOWS:

 


(A)                                  THE DEFINITION OF “BORROWER OBLIGATIONS” IN
SECTION 1.1 OF THE GUARANTEE AND COLLATERAL AGREEMENT IS HEREBY AMENDED TO
REPLACE THE TERM “BORROWER REVOLVING CREDIT OBLIGATIONS” WITH THE TERM “BORROWER
CREDIT OBLIGATIONS” IN EACH PLACE SUCH TERM APPEARS THEREIN.

 

--------------------------------------------------------------------------------


 


(B)                                 THE DEFINITION OF “BORROWER REVOLVING CREDIT
OBLIGATIONS” IN SECTION 1.1 OF THE GUARANTEE AND COLLATERAL AGREEMENT IS HEREBY
AMENDED AND RESTATED SO IT READS AS FOLLOWS:

 

“Borrower Credit Obligations”:  the collective reference to the unpaid principal
of and interest on the Term Loans, Revolving Credit Loans, Swing Line Loans and
Reimbursement Obligations and all other obligations and liabilities of the
Borrower (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the Term
Loans, Revolving Credit Loans, Swing Line Loans and Reimbursement Obligations
and interest accruing at the then applicable rate provided in the Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Administrative Agent, any Term Loan Lender or any
Revolving Credit Lender, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, the Credit Agreement, the other Loan Documents
referred to in the Credit Agreement, any Letter of Credit or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent, the Term Loan Lenders or
the Revolving Credit Lenders that are required to be paid by the Borrower
pursuant to the terms of any of the foregoing agreements).


 


(C)                                  SECTION 8.15 OF THE GUARANTEE AND
COLLATERAL AGREEMENT IS HEREBY AMENDED TO REPLACE THE TERM “BORROWER REVOLVING
CREDIT OBLIGATIONS” IN THE FIRST LINE THEREOF WITH THE TERM “BORROWER CREDIT
OBLIGATIONS”.


 


2.                                       CONDITIONS TO EFFECTIVENESS.  THE
EFFECTIVENESS OF ALL THE AMENDMENTS CONTAINED IN SECTION 1 OF THIS AMENDMENT ARE
CONDITIONED UPON SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT PRIOR TO OR
ON JANUARY 30, 2006 (THE DATE ON WHICH ALL SUCH CONDITIONS PRECEDENT HAVE BEEN
SATISFIED BEING REFERRED TO HEREIN AS THE “AMENDMENT EFFECTIVE DATE”):


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS AMENDMENT SIGNED BY EACH OF THE BORROWER, THE
GUARANTORS, THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS;


 


(B)                                 EACH OF THE REPRESENTATIONS AND WARRANTIES
IN SECTION 3 BELOW SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS
OF THE AMENDMENT EFFECTIVE DATE; AND


 


(C)                                  THE THIRD AMENDMENT SHALL HAVE BECOME
EFFECTIVE IN ACCORDANCE WITH ITS TERMS.

 

2

--------------------------------------------------------------------------------


 


3.                                       REPRESENTATIONS AND WARRANTIES.  THE
BORROWER AND EACH GUARANTOR REPRESENTS AND WARRANTS, AS TO ITSELF, TO THE
ADMINISTRATIVE AGENT AND THE LENDERS AS FOLLOWS:


 


(A)                                  AUTHORITY.  THE BORROWER AND EACH OF THE
GUARANTORS HAS THE CORPORATE OR OTHER ORGANIZATIONAL POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AMENDMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND
UNDER THE GUARANTEE AND COLLATERAL AGREEMENT (AS AMENDED HEREBY).  THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER AND EACH OF THE GUARANTORS
OF THIS AMENDMENT AND THE GUARANTEE AND COLLATERAL AGREEMENT (AS AMENDED HEREBY)
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, IN EACH CASE, HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION OF
SUCH PERSON.  OTHER THAN ANY REQUIRED DISCLOSURE FILINGS WITH THE SECURITIES AND
EXCHANGE COMMISSION, NO MATERIAL CONSENT OR AUTHORIZATION OF, FILING WITH,
NOTICE TO, OR OTHER ACT BY OR IN RESPECT OF, ANY GOVERNMENTAL AUTHORITY OR ANY
OTHER PERSON IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY,
PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT OR THE GUARANTEE AND
COLLATERAL AGREEMENT (AS AMENDED HEREBY).


 


(B)                                 ENFORCEABILITY.  THIS AMENDMENT HAS BEEN
DULY EXECUTED AND DELIVERED ON BEHALF OF THE BORROWER AND EACH OF THE GUARANTORS
THAT IS PARTY HERETO.  ASSUMING THE CONDITIONS PRECEDENT IN SECTION 2 OF THIS
AMENDMENT HAVE BEEN SATISFIED, EACH OF THIS AMENDMENT AND THE GUARANTEE AND
COLLATERAL AGREEMENT (AS AMENDED HEREBY) (I) CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER AND EACH GUARANTOR PARTY HERETO OR THERETO,
AS APPLICABLE, ENFORCEABLE AGAINST THE BORROWER AND SUCH GUARANTOR IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES
(WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW) AND (II) IS
IN FULL FORCE AND EFFECT.  NEITHER THE EXECUTION OR DELIVERY OF THIS AMENDMENT
BY THE BORROWER OR ANY OF THE GUARANTORS, AS APPLICABLE, NOR THE PERFORMANCE BY
THE BORROWER OR THE GUARANTORS OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS
AMENDMENT OR THE GUARANTEE AND COLLATERAL AGREEMENT (AS AMENDED HEREBY), WILL
ADVERSELY AFFECT THE VALIDITY, PERFECTION OR PRIORITY OF THE ADMINISTRATIVE
AGENT’S LIEN (FOR THE RATABLE BENEFIT OF SECURED PARTIES) ON ANY OF THE
COLLATERAL OR ITS ABILITY TO REALIZE THEREON.


 


(C)                                  REPRESENTATIONS AND WARRANTIES.  AFTER
GIVING EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
THE GUARANTEE AND COLLATERAL AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN
ANY SUCH REPRESENTATIONS AND WARRANTIES THAT, BY THEIR TERMS, ARE SPECIFICALLY
MADE AS OF A DATE OTHER THAN THE DATE HEREOF) ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AS THOUGH MADE ON AND AS OF THE
DATE HEREOF.


 


(D)                                 NO CONFLICTS.  NEITHER THE EXECUTION AND
DELIVERY OF THIS AMENDMENT, NOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, NOR THE PERFORMANCE OF AND COMPLIANCE WITH THE TERMS AND
PROVISIONS HEREOF OR OF THE GUARANTEE AND COLLATERAL AGREEMENT (AS AMENDED
HEREBY) BY THE BORROWER OR ANY GUARANTOR WILL, AT THE TIME OF SUCH PERFORMANCE,
(A) VIOLATE ANY REQUIREMENT OF LAW OR ANY MATERIAL CONTRACTUAL OBLIGATION OF THE
BORROWER OR ANY GUARANTOR, EXCEPT FOR ANY SUCH VIOLATION THAT COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (B) RESULT IN, OR
REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN LIENS CREATED BY OR
OTHERWISE PERMITTED BY THE LOAN DOCUMENTS) ON ANY OF THEIR RESPECTIVE PROPERTIES
PURSUANT TO ANY REQUIREMENT OF LAW OR ANY SUCH CONTRACTUAL OBLIGATION.

 

3

--------------------------------------------------------------------------------


 


(E)                                  NO DEFAULT.  BOTH BEFORE AND AFTER GIVING
EFFECT TO THIS AMENDMENT, NO EVENT HAS OCCURRED AND IS CONTINUING THAT
CONSTITUTES A DEFAULT OR EVENT OF DEFAULT.


 


4.                                       REFERENCE TO AND EFFECT ON THE LOAN
DOCUMENTS. 


 


(A)                                  UPON AND AFTER THE EFFECTIVENESS OF THIS
AMENDMENT, EACH REFERENCE IN THE GUARANTEE AND COLLATERAL AGREEMENT TO “THIS
AGREEMENT”, “HEREUNDER”, “HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE
GUARANTEE AND COLLATERAL AGREEMENT, AND EACH REFERENCE IN THE OTHER LOAN
DOCUMENTS TO “THE GUARANTEE AND COLLATERAL AGREEMENT”, “THEREUNDER”, “THEREOF”
OR WORDS OF LIKE IMPORT REFERRING TO THE GUARANTEE AND COLLATERAL AGREEMENT,
SHALL MEAN AND BE A REFERENCE TO THE GUARANTEE AND COLLATERAL AGREEMENT AS
AMENDED HEREBY.  THIS AMENDMENT IS A LOAN DOCUMENT.


 


(B)                                 EXCEPT AS SPECIFICALLY AMENDED BY THIS
AMENDMENT, THE GUARANTEE AND COLLATERAL AGREEMENT AND THE OTHER LOAN DOCUMENTS
ARE AND SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL
RESPECTS RATIFIED AND CONFIRMED.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE SECURITY DOCUMENTS AND ALL OF THE COLLATERAL DESCRIBED THEREIN DO
AND SHALL CONTINUE TO SECURE THE PAYMENT OF ALL OBLIGATIONS UNDER AND AS DEFINED
THEREIN, IN EACH CASE AS MODIFIED HEREBY.


 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A
WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY SECURED PARTY UNDER ANY OF THE LOAN
DOCUMENTS, OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, CONSTITUTE A WAIVER OR
AMENDMENT OF ANY PROVISION OF ANY OF THE LOAN DOCUMENTS.


 


5.                                       COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE
AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE
TO THIS AMENDMENT BY FACSIMILE SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AMENDMENT.


 


6.                                       SEVERABILITY.  ANY PROVISION OF THIS
AMENDMENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


7.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

[Signature pages follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ V. Paul Arzouian

 

 

Name: V. Paul Arzouian

 

 

Title:   Senior Vice President

 

 

 

 

 

B&G FOODS, INC.

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

 

Name: Robert C. Cantwell

 

 

Title:   Executive Vice President of Finance
and Chief Financial Officer

 

 

 

 

 

BGH HOLDINGS, INC.

 

BLOCH & GUGGENHEIMER, INC.

 

POLANER, INC.

 

MAPLE GROVE FARMS OF VERMONT, INC.

 

HERITAGE ACQUISITION CORP.

 

ORTEGA HOLDINGS INC.

 

WILLIAM UNDERWOOD COMPANY

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

 

  Name: Robert C. Cantwell

 

 

  Title:   Authorized Officer

 

5

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ V. Paul Arzouian

 

 

Name: V. Paul Arzouian

 

 

Title:   Senior Vice President

 

 

 

 

 

THE BANK OF NEW YORK,

 

as a Lender

 

 

 

 

 

By:

/s/ Susan M. Graham

 

 

Name: Susan M. Graham

 

 

Title:   Vice President

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Dustin Craven

 

 

Name: Dustin Craven

 

 

Title:   Attorney-in-Fact

 

 

 

 

 

BANK OF AMERICA, N.A., successor by merger to Fleet
National Bank, as a Lender

 

 

By:

/s/ Jana L. Baker

 

 

Name: Jana L. Baker

 

 

Title:  Vice President

 

6

--------------------------------------------------------------------------------